EX-99.1 For Additional Information, please contact CTSLink Customer Service DBJPM 2017-C6 Mortgage Trust 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2017-C6 Payment Date: 8/11/17 8480 Stagecoach Circle Record Date: 7/31/17 Frederick, MD 21701-4747 Determination Date: 8/7/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 - 5 Reconciliation Detail 6 Other Required Information 7 Cash Reconciliation 8 Ratings Detail 9 Current Mortgage Loan and Property Stratification Tables 10 - 12 Mortgage Loan Detail 13 - 14 NOI Detail 15 - 16 Principal Prepayment Detail 17 Historical Detail 18 Delinquency Loan Detail 19 Specially Serviced Loan Detail 20 - 21 Advance Summary 22 Modified Loan Detail 23 Historical Liquidated Loan Detail 24 Historical Bond/Collateral Loss Reconciliation Detail 25 Interest Shortfall Reconciliation Detail 26 - 27 Depositor Master Servicer Special Servicer Asset Representations Reviewer/Operating Advisor Deutsche Mortgage & Asset Receiving Midland Loan Services, a Division of Midland Loan Services, a Division of Pentalpha Surveillance LLC Corporation PNC Bank, National Association PNC Bank, National Association 375 North French Road 60 Wall Street 10851 Mastin Street, Suite 300 10851 Mastin Street, Suite 300 Suite 100 New York, NY 10005 Overland Park, KS 66210 Overland Park, KS 66210 Amherst, NY 14228 Contact: Helaine M. Kaplan Contact: Heather Wagner Contact: Heather Wagner Contact: Don Simon Phone Number: (212) 250-5270 Phone Number: (913) 253-9570 Phone Number: (913) 253-9570 Phone Number: (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and if applicable, any special notices and any credit risk retention notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 27 Certificate Distribution Detail Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Class CUSIP Rate Balance Balance Distribution Distribution Penalties Additional Trust Distribution Balance Subordination Fund Expenses Level (1) A-1 23312JAA1 1.907000% 24,010,000.00 23,758,726.23 226,340.22 37,756.58 0.00 0.00 264,096.80 23,532,386.01 31.90% A-2 23312JAB9 2.917000% 96,439,000.00 96,439,000.00 0.00 234,427.14 0.00 0.00 234,427.14 96,439,000.00 31.90% A-3 23312JAC7 3.269000% 151,000,000.00 151,000,000.00 0.00 411,349.17 0.00 0.00 411,349.17 151,000,000.00 31.90% A-SB 23312JAD5 3.121000% 35,950,000.00 35,950,000.00 0.00 93,499.96 0.00 0.00 93,499.96 35,950,000.00 31.90% A-4 23312JAE3 3.071000% 200,000,000.00 200,000,000.00 0.00 511,833.33 0.00 0.00 511,833.33 200,000,000.00 31.90% A-5 23312JAF0 3.328000% 263,878,000.00 263,878,000.00 0.00 731,821.65 0.00 0.00 731,821.65 263,878,000.00 31.90% A-M 23312JAH6 3.561000% 104,674,000.00 104,674,000.00 0.00 310,620.10 0.00 0.00 310,620.10 104,674,000.00 22.66% B 23312JAJ2 3.792000% 48,205,000.00 48,205,000.00 0.00 152,327.80 0.00 0.00 152,327.80 48,205,000.00 18.40% C 23312JAK9 4.174000% 49,582,000.00 49,582,000.00 0.00 172,462.72 0.00 0.00 172,462.72 49,582,000.00 14.02% D 23312JAQ6 3.380265% 53,714,000.00 53,714,000.00 0.00 151,306.30 0.00 0.00 151,306.30 53,714,000.00 9.27% E-RR 23312JAT0 4.380265% 26,168,000.00 26,168,000.00 0.00 95,518.98 0.00 0.00 95,518.98 26,168,000.00 6.96% F-RR 23312JAV5 4.380265% 11,018,000.00 11,018,000.00 0.00 40,218.13 0.00 0.00 40,218.13 11,018,000.00 5.99% G-RR 23312JAX1 4.380265% 37,187,594.00 37,187,594.00 0.00 135,742.92 0.00 0.00 135,742.92 37,187,594.00 2.70% VRR Interest N/A 4.380265% 30,574,810.00 30,567,837.35 6,280.77 111,579.36 0.00 0.00 117,860.13 30,561,556.58 0.00% S 23312JAZ6 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 23312JBA0 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,132,400,404.02 1,132,142,157.58 232,620.99 3,190,464.14 0.00 0.00 3,423,085.13 1,131,909,536.59 Original Beginning Ending Class CUSIP Pass-Through Notional Notional Interest Prepayment Total Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 23312JAG8 1.185597% 875,951,000.00 875,699,726.23 865,189.49 0.00 865,189.49 875,473,386.01 X-B 23312JAL7 0.394575% 97,787,000.00 97,787,000.00 32,153.62 0.00 32,153.62 97,787,000.00 X-D 23312JAN3 1.000000% 53,714,000.00 53,714,000.00 44,761.67 0.00 44,761.67 53,714,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 27 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 23312JAA1 989.53462016 9.42691462 1.57253561 0.00000000 0.00000000 980.10770554 A-2 23312JAB9 1,000.00000000 0.00000000 2.43083338 0.00000000 0.00000000 1,000.00000000 A-3 23312JAC7 1,000.00000000 0.00000000 2.72416669 0.00000000 0.00000000 1,000.00000000 A-SB 23312JAD5 1,000.00000000 0.00000000 2.60083338 0.00000000 0.00000000 1,000.00000000 A-4 23312JAE3 1,000.00000000 0.00000000 2.55916665 0.00000000 0.00000000 1,000.00000000 A-5 23312JAF0 1,000.00000000 0.00000000 2.77333332 0.00000000 0.00000000 1,000.00000000 A-M 23312JAH6 1,000.00000000 0.00000000 2.96750005 0.00000000 0.00000000 1,000.00000000 B 23312JAJ2 1,000.00000000 0.00000000 3.16000000 0.00000000 0.00000000 1,000.00000000 C 23312JAK9 1,000.00000000 0.00000000 3.47833327 0.00000000 0.00000000 1,000.00000000 D 23312JAQ6 1,000.00000000 0.00000000 2.81688759 0.00000000 0.00000000 1,000.00000000 E-RR 23312JAT0 1,000.00000000 0.00000000 3.65022088 0.00000000 0.00000000 1,000.00000000 F-RR 23312JAV5 1,000.00000000 0.00000000 3.65022055 0.00000000 0.00000000 1,000.00000000 G-RR 23312JAX1 1,000.00000000 0.00000000 3.65022055 0.00000000 0.00000000 1,000.00000000 VRR Interest N/A 999.77194789 0.20542303 3.64938850 0.00000000 0.00000000 999.56652486 S 23312JAZ6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 23312JBA0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Beginning Ending Class CUSIP Notional Interest Prepayment Notional Amount Distribution Penalties Amount X-A 23312JAG8 999.71314175 0.98771448 0.00000000 999.45474805 X-B 23312JAL7 1,000.00000000 0.32881283 0.00000000 1,000.00000000 X-D 23312JAN3 1,000.00000000 0.83333340 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 27 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Distribution Balance Fund Expenses Exchangeable Class Regular Interest Breakdown V1-A1 (Cert) 23312JBB8 N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-A1 (EC) N/A 4.380265% 666,258.97 659,286.32 6,280.77 2,406.54 0.00 0.00 8,687.31 653,005.55 V1-A2 (Cert) 23312JBD4 N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-A2 (EC) N/A 4.380265% 2,676,107.83 2,676,107.83 0.00 9,768.38 0.00 0.00 9,768.38 2,676,107.83 V1-A3 (Cert) 23312JBF9 N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-A3 (EC) N/A 4.380265% 4,190,133.48 4,190,133.48 0.00 15,294.91 0.00 0.00 15,294.91 4,190,133.48 V1-ASB (Cert) 23312JBH5 N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-ASB (EC) N/A 4.380265% 997,584.76 997,584.76 0.00 3,641.40 0.00 0.00 3,641.40 997,584.76 V1-A4 (Cert) 23312JBK8 N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-A4 (EC) N/A 4.380265% 5,549,845.67 5,549,845.67 0.00 20,258.16 0.00 0.00 20,258.16 5,549,845.67 V1-A5 (Cert) 23312JBM4 N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-A5 (EC) N/A 4.380265% 7,322,410.88 7,322,410.88 0.00 26,728.42 0.00 0.00 26,728.42 7,322,410.88 V1-AM (Cert) 23312JBP7 N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-AM (EC) N/A 4.380265% 2,904,622.73 2,904,622.73 0.00 10,602.51 0.00 0.00 10,602.51 2,904,622.73 V1-B (Cert) 23312JBR3 N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-B (EC) N/A 4.380265% 1,337,651.55 1,337,651.55 0.00 4,882.72 0.00 0.00 4,882.72 1,337,651.55 V1-C (Cert) 23312JBT9 N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-C (EC) N/A 4.380265% 1,375,862.24 1,375,862.24 0.00 5,022.20 0.00 0.00 5,022.20 1,375,862.24 V1-D (Cert) 23312JBV4 N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-D (EC) N/A 4.380265% 1,490,522.05 1,490,522.05 0.00 5,440.73 0.00 0.00 5,440.73 1,490,522.05 V1-E (Cert) 23312JBX0 N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-E (EC) N/A 4.380265% 726,142.00 726,141.81 0.00 2,650.58 0.00 0.00 2,650.58 726,141.81 V1-F (Cert) 23312JBZ5 N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-F (EC) N/A 4.380265% 305,741.00 305,741.00 0.00 1,116.02 0.00 0.00 1,116.02 305,741.00 V1-G (Cert) 23312JCB7 N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-G (EC) N/A 4.380265% 1,031,927.03 1,031,927.03 0.00 3,766.76 0.00 0.00 3,766.76 1,031,927.03 Totals 30,574,810.19 30,567,837.35 6,280.77 111,579.33 0.00 0.00 117,860.10 30,561,556.58 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 27 Exchangeable Class Detail Class\ Pass-Through Maximum Beginning Principal Interest Prepayment Realized Loss / Total Ending CUSIP Exchangeable Additional Trust Component Rate Balance Balance Distribution Distribution Premium Fund Expenses Distribution Balance V1-A1 23312JAA1 4.380265% 666,258.97 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-A2 23312JAB9 4.380265% 2,676,107.83 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-A3 23312JAC7 4.380265% 4,190,133.48 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-ASB 23312JAD5 4.380265% 997,584.76 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-A4 23312JAE3 4.380265% 5,549,845.67 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-A5 23312JAF0 4.380265% 7,322,410.88 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-AM 23312JAH6 4.380265% 2,904,622.73 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-B 23312JAJ2 4.380265% 1,337,651.55 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-C 23312JAK9 4.380265% 1,375,862.24 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-D 23312JAQ6 4.380265% 1,490,522.05 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-E 23312JAT0 4.380265% 726,142.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-F 23312JAV5 4.380265% 305,741.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V1-G 23312JAX1 4.380265% 1,031,927.03 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V-2 23312JCE1 4.380265% 30,574,810.00 30,567,837.35 6,280.77 111,579.36 0.00 0.00 117,860.13 30,561,556.58 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 27 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Principal Adjustments Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Balance Principal Balance Distribution Amount Total 1,132,142,158.36 1,132,142,158.36 232,620.99 0.00 0.00 0.00 1,131,909,537.37 1,131,934,271.54 232,620.99 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 07/01/2017 - 07/30/2017 30 37,756.58 0.00 37,756.58 0.00 0.00 0.00 37,756.58 0.00 A-2 07/01/2017 - 07/30/2017 30 234,427.14 0.00 234,427.14 0.00 0.00 0.00 234,427.14 0.00 A-3 07/01/2017 - 07/30/2017 30 411,349.17 0.00 411,349.17 0.00 0.00 0.00 411,349.17 0.00 A-SB 07/01/2017 - 07/30/2017 30 93,499.96 0.00 93,499.96 0.00 0.00 0.00 93,499.96 0.00 A-4 07/01/2017 - 07/30/2017 30 511,833.33 0.00 511,833.33 0.00 0.00 0.00 511,833.33 0.00 A-5 07/01/2017 - 07/30/2017 30 731,821.65 0.00 731,821.65 0.00 0.00 0.00 731,821.65 0.00 X-A 07/01/2017 - 07/30/2017 30 865,189.49 0.00 865,189.49 0.00 0.00 0.00 865,189.49 0.00 X-B 07/01/2017 - 07/30/2017 30 32,153.62 0.00 32,153.62 0.00 0.00 0.00 32,153.62 0.00 X-D 07/01/2017 - 07/30/2017 30 44,761.67 0.00 44,761.67 0.00 0.00 0.00 44,761.67 0.00 A-M 07/01/2017 - 07/30/2017 30 310,620.10 0.00 310,620.10 0.00 0.00 0.00 310,620.10 0.00 B 07/01/2017 - 07/30/2017 30 152,327.80 0.00 152,327.80 0.00 0.00 0.00 152,327.80 0.00 C 07/01/2017 - 07/30/2017 30 172,462.72 0.00 172,462.72 0.00 0.00 0.00 172,462.72 0.00 D 07/01/2017 - 07/30/2017 30 151,306.30 0.00 151,306.30 0.00 0.00 0.00 151,306.30 0.00 E-RR 07/01/2017 - 07/30/2017 30 95,518.98 0.00 95,518.98 0.00 0.00 0.00 95,518.98 0.00 F-RR 07/01/2017 - 07/30/2017 30 40,218.13 0.00 40,218.13 0.00 0.00 0.00 40,218.13 0.00 G-RR 07/01/2017 - 07/30/2017 30 135,742.93 0.00 135,742.93 0.00 0.00 0.02 135,742.92 0.03 VRR Interest 07/01/2017 - 07/30/2017 30 111,579.36 0.00 111,579.36 0.00 0.00 0.00 111,579.36 0.00 S N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 4,132,568.93 0.00 4,132,568.93 0.00 0.00 0.02 4,132,568.92 0.03 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 27 Other Required Information Appraisal Reduction Amount Available Distribution Amount (1) 4,365,189.91 Loan Appraisal Cumulative Date Appraisal Reduction ASER Reduction Controlling Class Information Number Amount Amount Effected Controlling Class: G-RR Effective as of: 6/29/2017 None Directing Certificateholder: KKR Real Estate Other identity under which the Directing Certificateholder or it's Credit Opportunity Partners parent entity primarily operates: Aggregator I L.P. Effective as of: 6/29/2017 Total (1) The Available Distribution Amount includes any Prepayment Fees. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 27 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 4,150,621.71 Master Servicing Fee - Midland Loan Services 8,986.21 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 6,044.38 Deferred Interest 0.00 CREFC Intellectual Property Royalty License Fee 487.45 ARD Interest 0.00 Operating Advisor Fee - Pentalpha Surveillance LLC 2,534.74 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee - Pentalpha Surveillance 0.00 Net Prepayment Interest Excess 0.00 LLC 18,052.78 Extension Interest 0.00 Total Fees Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Total Interest Collected 4,150,621.71 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 232,620.99 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 0.00 Principal Adjustments 0.00 Total Principal Collected 232,620.99 Interest Reserve Deposit 0.00 Payments to Certificateholders & Others: Other: Interest Distribution 4,132,568.92 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 232,620.99 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,365,189.91 Total Funds Collected 4,383,242.70 Total Funds Distributed 4,383,242.69 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 27 Ratings Detail Original Ratings Current Ratings (1) Class CUSIP Fitch Moody's S & P DBRS Fitch Moody's S & P DBRS A-1 23312JAA1 AAA Aaa AAA AAA AAA Aaa AAA AAA A-2 23312JAB9 AAA Aaa AAA AAA AAA Aaa AAA AAA A-3 23312JAC7 AAA Aaa AAA AAA AAA Aaa AAA AAA A-SB 23312JAD5 AAA Aaa AAA AAA AAA Aaa AAA AAA A-4 23312JAE3 AAA Aaa AAA AAA AAA Aaa AAA AAA A-5 23312JAF0 AAA Aaa AAA AAA AAA Aaa AAA AAA X-A 23312JAG8 AAA Aa1 AA+ AAA AAA Aa1 AA+ AAA X-B 23312JAL7 A- NR NR AA (low) A- NR NR AA (low) X-D 23312JAN3 BBB- NR NR BBB (high) BBB- NR NR BBB (high) A-M 23312JAH6 AAA Aa3 AA+ AAA AAA Aa3 AA+ AAA B 23312JAJ2 AA- NR AA- AA (high) AA- NR AA- AA (high) C 23312JAK9 A- NR NR A (high) A- NR NR A (high) D 23312JAQ6 BBB- NR NR BBB BBB- NR NR BBB E-RR 23312JAT0 BB- NR NR BB (high) N/A N/A N/A N/A F-RR 23312JAV5 B- NR NR BB (high) N/A N/A N/A BB (low) G-RR 23312JAX1 NR NR NR NR N/A N/A N/A N/A VRR Interest NR NR NR NR N/A N/A N/A N/A S 23312JAZ6 NR NR NR NR N/A N/A N/A N/A NR - Designates that the class was not rated by the above agency at the time of original issuance. X - Designates that the above rating agency did not rate any classes in this transaction at the time of original issuance. N/A - Data not available this period. 1) For any class not rated at the time of original issuance by any particular rating agency, no request has been made subsequent to issuance to obtain rating information, if any, from such rating agency. The current ratings were obtained directly from the applicable rating agency within 30 days of the payment date listed above. The ratings may have changed since they were obtained. Because the ratings may have changed, you may want to obtain current ratings directly from the rating agencies. Fitch Ratings, Inc Moody's Investors Service, Inc Standard & Poor's Rating Services DBRS, Inc. 33 Whitehall Street 7 World Trade Center 55 Water Street 101 North Wacker Drive, Suite 100 New York, NY 10004 at 250 Greenwich Street New York, NY 10041 Chicago, IL 60606 New York, NY 10007 (212) 908-0500 (212) 553-1653 (212) 438-2430 (312) 332-3492 Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 27 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Agg. WAC State Agg. WAC Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) 7,499,999 or less 9 48,424,438.84 4.28 113 4.9102 1.790345 Alabama 2 2,497,992.36 0.22 82 3.5628 3.540000 7,500,000 to 14,999,999 9 103,570,409.72 9.15 99 4.6127 1.626628 Arizona 2 5,645,094.03 0.50 91 3.7955 3.333337 15,000,000 to 24,999,999 9 167,448,714.77 14.79 117 4.3436 1.885781 Arkansas 1 289,089.82 0.03 118 4.4860 2.720000 25,000,000 to 49,999,999 12 424,520,057.01 37.50 107 4.3981 2.140314 California 57 364,299,246.14 32.18 103 4.2677 2.209912 50,000,000 to 74,999,999 4 227,945,917.03 20.14 108 4.0843 2.115767 Colorado 1 3,320,800.00 0.29 116 3.7950 2.120000 75,000,000 or greater 2 160,000,000.00 14.14 99 3.6128 3.160313 Connecticut 2 7,589,766.91 0.67 86 3.6565 3.456781 Florida 7 21,501,497.99 1.90 110 4.8492 1.953543 Totals 45 1,131,909,537.37 100.00 107 4.2574 2.179923 Georgia 3 50,280,195.95 4.44 117 4.6475 1.425731 Illinois 3 3,126,365.96 0.28 118 4.4860 2.720000 Indiana 7 17,479,637.35 1.54 94 3.8605 3.275581 Iowa 1 715,105.16 0.06 82 3.5628 3.540000 Kentucky 2 26,495,218.53 2.34 117 4.7351 1.342393 Louisiana 1 589,961.76 0.05 82 3.5628 3.540000 Maryland 3 8,168,119.72 0.72 90 3.6886 3.274033 Massachusetts 1 15,063,918.82 1.33 118 4.7500 1.670000 Michigan 7 19,667,837.87 1.74 101 3.8344 2.904317 Minnesota 5 6,065,718.15 0.54 94 3.8340 3.240988 Missouri 3 3,447,131.93 0.30 82 3.5628 3.540000 Nevada 3 47,720,322.25 4.22 116 4.5577 1.415403 New Jersey 1 1,468,032.77 0.13 118 4.4860 2.720000 New York 8 234,111,430.33 20.68 117 3.8962 2.511713 North Carolina 3 13,266,845.88 1.17 85 4.4367 2.197757 See footnotes on last page of this section. Ohio 6 18,557,035.27 1.64 71 4.6396 2.272447 Oklahoma 3 1,605,242.74 0.14 107 4.2065 2.968234 Oregon 2 24,330,509.95 2.15 118 4.3140 2.146646 Pennsylvania 4 3,955,090.54 0.35 106 4.1783 2.993272 South Carolina 2 967,017.21 0.09 82 3.5628 3.540000 Texas 44 188,950,013.92 16.69 103 4.5239 1.762943 Utah 1 11,062,400.00 0.98 116 3.7950 2.120000 Virginia 5 9,949,296.34 0.88 85 4.2914 2.802090 Washington 3 12,322,540.78 1.09 117 4.0374 2.330470 Wisconsin 5 6,549,239.65 0.58 90 3.6921 3.290556 Wyoming 1 851,821.44 0.08 118 4.4860 2.720000 Totals 199 1,131,909,537.37 100.00 107 4.2574 2.179923 Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM Weighted Property # of Scheduled % of WAM WAC Weighted Agg. WAC Agg. Coverage Ratio Loans Balance Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.39 or less 9 140,686,051.10 12.43 112 4.6804 1.298128 Industrial 37 86,732,638.63 7.66 91 3.9198 2.917356 1.40 to 1.44 6 145,534,852.96 12.86 117 4.5735 1.413271 Lodging 70 161,640,700.51 14.28 110 4.4647 2.736645 1.45 to 1.54 3 85,669,637.49 7.57 118 4.7107 1.473633 Mixed Use 6 114,962,905.60 10.16 117 4.1677 2.412458 1.55 to 1.99 11 193,960,995.82 17.14 90 4.4274 1.857107 Multi-Family 7 151,501,334.19 13.38 103 4.6723 1.429465 2.00 to 2.49 6 152,308,000.00 13.46 100 3.8851 2.260403 Office 23 288,757,361.38 25.51 97 3.9541 2.356333 2.50 to 2.87 7 253,750,000.00 22.42 118 4.0166 2.717389 Other 12 45,400,000.00 4.01 116 3.7950 2.120000 2.88 or greater 3 160,000,000.00 14.14 99 3.8854 3.493125 Retail 43 271,058,573.42 23.95 117 4.4368 1.789891 Self Storage 1 11,856,023.79 1.05 117 4.5250 1.380000 Totals 45 1,131,909,537.37 100.00 107 4.2574 2.179923 Totals 199 1,131,909,537.37 100.00 107 4.2574 2.179923 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Agg. WAC Seasoning Agg. WAC Rate Loans Balance Bal. (2) Avg DSCR (1) Loans Balance Bal. (2) Avg DSCR (1) 4.4999% or less 21 745,183,057.01 65.83 104 4.0205 2.558398 12 months or less 45 1,131,909,537.37 100.00 107 4.2574 2.179923 4.5000% to 4.7499% 12 262,509,740.70 23.19 117 4.6344 1.418225 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.7500% or greater 12 124,216,739.66 10.97 103 4.8820 1.519144 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 45 1,131,909,537.37 100.00 107 4.2574 2.179923 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 See footnotes on last page of this section. Totals 45 1,131,909,537.37 100.00 107 4.2574 2.179923 Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM Weighted Agg. WAC Term (2) Loans Balance Bal. (2) Avg DSCR (1) 60 months or less 5 101,700,000.00 8.98 58 4.5394 1.767606 61 months to 115 months 5 177,643,000.00 15.69 85 3.7456 2.839364 116 months to 119 months 35 852,566,537.37 75.32 117 4.3304 2.091704 120 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 45 1,131,909,537.37 100.00 107 4.2574 2.179923 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Agg. WAC Agg. Term Loans Balance Bal. (2) Avg DSCR (1) Recent NOI Loans Balance Bal. (2) Avg DSCR (1) Interest Only 18 672,285,000.00 59.39 105 3.9833 2.671346 Underwriter's Information 44 1,109,409,537.37 98.01 107 4.2565 2.181544 60 months or less 0 0.00 0.00 0 0.0000 0.000000 12 months or less 1 22,500,000.00 1.99 118 4.3000 2.100000 61 months to 119 months 0 0.00 0.00 0 0.0000 0.000000 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 120 months or greater 27 459,624,537.37 40.61 109 4.6583 1.461127 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 45 1,131,909,537.37 100.00 107 4.2574 2.179923 Totals 45 1,131,909,537.37 100.00 107 4.2574 2.179923 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312632 1A2A2 OF New York NY 236,982.08 0.00 3.669% N/A 6/1/27 N 75,000,000.00 75,000,000.00 8/1/17 30312633 1A2C12 OF New York NY 59,245.52 0.00 3.669% N/A 6/1/27 N 18,750,000.00 18,750,000.00 8/1/17 30312634 2 Various Various Various 260,779.36 0.00 3.563% N/A 6/5/24 N 85,000,000.00 85,000,000.00 8/5/17 30312641 3A1C1 MU New York NY 170,239.40 0.00 3.954% N/A 5/6/27 N 50,000,000.00 50,000,000.00 8/6/17 30312642 3A1C4 MU New York NY 68,095.76 0.00 3.954% N/A 5/6/27 N 20,000,000.00 20,000,000.00 8/6/17 30312643 3A1C5 MU New York NY 34,047.88 0.00 3.954% N/A 5/6/27 N 10,000,000.00 10,000,000.00 8/6/17 30312644 4A1 LO Various Various 154,517.78 0.00 4.486% N/A 6/1/27 N 40,000,000.00 40,000,000.00 8/1/17 30312650 4A7 LO Various Various 154,517.78 0.00 4.486% N/A 6/1/27 N 40,000,000.00 40,000,000.00 8/1/17 30312661 5 MF Dallas TX 275,892.70 77,761.01 4.710% N/A 6/6/27 N 68,023,678.04 67,945,917.03 8/6/17 30312585 6 OF San Francisco CA 183,659.50 0.00 3.555% N/A 4/6/24 N 60,000,000.00 60,000,000.00 8/6/17 30312591 7 RT New York NY 172,222.22 0.00 4.000% 5/1/27 5/1/29 N 50,000,000.00 50,000,000.00 8/1/17 30312662 8 OF Los Angeles CA 182,835.42 0.00 4.470% N/A 6/6/22 N 47,500,000.00 47,500,000.00 8/6/17 30312473 9 98 Various Various 148,363.42 0.00 3.795% 4/6/27 4/6/28 N 45,400,000.00 45,400,000.00 8/6/17 30312663 10 RT Various CA 152,085.17 0.00 4.415% N/A 6/6/27 N 40,000,000.00 40,000,000.00 7/11/17 30312664 11 RT Lake Forest CA 145,172.14 0.00 4.670% N/A 5/6/27 N 36,100,000.00 36,100,000.00 8/6/17 30312665 12 LO Monterey CA 122,454.31 0.00 4.063% N/A 5/1/27 N 35,000,000.00 35,000,000.00 8/1/17 30298407 13 OF Reno NV 136,064.17 0.00 4.580% N/A 4/6/27 N 34,500,000.00 34,500,000.00 8/6/17 30312666 14 RT Columbus GA 113,382.50 0.00 4.620% N/A 5/6/27 N 28,500,000.00 28,500,000.00 8/6/17 30312667 15 RT Palm Desert CA 103,217.09 34,005.27 4.370% N/A 5/6/27 N 27,429,062.28 27,395,057.01 8/6/17 30312668 16 MF Odessa TX 93,032.29 0.00 4.300% N/A 6/1/22 N 25,125,000.00 25,125,000.00 8/1/17 30312669 17 MF Lexington KY 102,256.94 0.00 4.750% N/A 5/1/27 N 25,000,000.00 25,000,000.00 7/1/17 30298535 18 RT Oregon City OR 83,312.50 0.00 4.300% N/A 6/6/27 N 22,500,000.00 22,500,000.00 8/6/17 30312670 19 RT Warner Robins GA 82,983.69 23,236.75 4.750% N/A 4/1/27 N 20,288,032.70 20,264,795.95 8/1/17 30312671 20 MU Santa Monica CA 71,970.89 0.00 4.180% N/A 6/6/27 N 19,995,000.00 19,995,000.00 8/6/17 30312672 21 IN El Paso TX 71,765.00 0.00 4.630% N/A 6/6/27 N 18,000,000.00 18,000,000.00 8/6/17 30312673 22 RT College Station TX 65,971.88 0.00 4.540% N/A 3/1/27 N 16,875,000.00 16,875,000.00 7/1/17 30312674 23 OF Goleta CA 61,448.89 0.00 4.460% N/A 5/6/27 N 16,000,000.00 16,000,000.00 8/6/17 30312675 24 LO Braintree MA 61,685.49 17,083.26 4.750% N/A 6/6/27 N 15,081,002.08 15,063,918.82 7/6/17 30312676 25 LO Cincinnati OH 55,306.15 0.00 4.820% N/A 5/1/22 N 13,325,000.00 13,325,000.00 8/1/17 30312677 26 MF Houston TX 52,831.32 0.00 4.850% N/A 6/1/22 N 12,650,000.00 12,650,000.00 8/1/17 30298584 27 MF Las Vegas NV 48,823.32 14,703.63 4.560% N/A 6/6/27 N 12,433,783.05 12,419,079.42 8/6/17 30312679 28 SS El Monte CA 46,252.73 14,219.72 4.525% N/A 5/6/27 N 11,870,243.51 11,856,023.79 8/6/17 30312680 29 RT El Cajon CA 45,539.00 0.00 4.520% N/A 5/6/27 N 11,700,000.00 11,700,000.00 8/6/17 30312681 30 LO Wilmington NC 43,566.47 0.00 4.490% N/A 6/1/24 N 11,268,000.00 11,268,000.00 8/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312682 31 RT Richmond TX 42,306.29 11,819.73 4.730% N/A 6/1/27 N 10,386,867.31 10,375,047.58 8/1/17 30312683 32 MU Redwood City CA 42,917.72 10,703.34 4.990% N/A 6/6/27 N 9,987,962.27 9,977,258.93 8/6/17 30312684 33 RT Fern Park FL 29,712.73 8,492.49 4.690% N/A 5/1/27 N 7,357,165.37 7,348,672.88 8/1/17 30298581 34 LO Brooklyn NY 29,499.96 7,650.91 4.900% N/A 6/6/27 N 6,991,432.46 6,983,781.55 7/6/17 30298538 35 IN Carlsbad CA 27,232.72 0.00 4.590% N/A 6/6/27 N 6,890,000.00 6,890,000.00 8/6/17 30312685 36 OF San Francisco CA 23,411.46 0.00 4.350% N/A 5/6/27 N 6,250,000.00 6,250,000.00 8/6/17 30312686 37 MU Fort Myers FL 25,377.00 4,279.83 5.900% N/A 6/1/27 N 4,994,926.50 4,990,646.67 8/1/17 30312687 38 MF St. Petersburg FL 21,952.61 5,225.61 5.110% N/A 5/6/27 N 4,988,914.57 4,983,688.96 8/6/17 30312688 39 OF Irving TX 18,987.50 0.00 4.900% N/A 2/6/27 N 4,500,000.00 4,500,000.00 8/6/17 30312689 40 MF Massena NY 15,168.88 3,439.44 5.210% N/A 6/6/27 N 3,381,088.22 3,377,648.78 8/6/17 30312690 41 IN Richmond VA 13,534.08 0.00 5.070% N/A 6/6/22 N 3,100,000.00 3,100,000.00 7/6/17 Totals 4,150,621.71 232,620.99 1,132,142,158.36 1,131,909,537.37 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 27 NOI Detail Loan Property Ending Most Most Most Recent Most Recent Number ODCR Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30312632 1A2A2 Office New York NY 75,000,000.00 0.00 0.00 30312633 1A2C12 Office New York NY 18,750,000.00 0.00 0.00 30312634 2 Various Various Various 85,000,000.00 0.00 0.00 30312641 3A1C1 Mixed Use New York NY 50,000,000.00 0.00 0.00 30312642 3A1C4 Mixed Use New York NY 20,000,000.00 0.00 0.00 30312643 3A1C5 Mixed Use New York NY 10,000,000.00 0.00 0.00 30312644 4A1 Lodging Various Various 40,000,000.00 0.00 0.00 30312650 4A7 Lodging Various Various 40,000,000.00 0.00 0.00 30312661 5 Multi-Family Dallas TX 67,945,917.03 0.00 0.00 30312585 6 Office San Francisco CA 60,000,000.00 0.00 0.00 30312591 7 Retail New York NY 50,000,000.00 0.00 0.00 30312662 8 Office Los Angeles CA 47,500,000.00 0.00 0.00 30312473 9 Other Various Various 45,400,000.00 0.00 0.00 30312663 10 Retail Various CA 40,000,000.00 0.00 0.00 30312664 11 Retail Lake Forest CA 36,100,000.00 0.00 0.00 30312665 12 Lodging Monterey CA 35,000,000.00 0.00 0.00 30298407 13 Office Reno NV 34,500,000.00 0.00 0.00 30312666 14 Retail Columbus GA 28,500,000.00 0.00 0.00 30312667 15 Retail Palm Desert CA 27,395,057.01 0.00 0.00 30312668 16 Multi-Family Odessa TX 25,125,000.00 0.00 0.00 30312669 17 Multi-Family Lexington KY 25,000,000.00 0.00 0.00 30298535 18 Retail Oregon City OR 22,500,000.00 0.00 2,240,993.02 1/1/17 6/30/17 30312670 19 Retail Warner Robins GA 20,264,795.95 0.00 0.00 30312671 20 Mixed Use Santa Monica CA 19,995,000.00 0.00 0.00 30312672 21 Industrial El Paso TX 18,000,000.00 0.00 0.00 30312673 22 Retail College Station TX 16,875,000.00 0.00 0.00 30312674 23 Office Goleta CA 16,000,000.00 0.00 0.00 30312675 24 Lodging Braintree MA 15,063,918.82 0.00 0.00 30312676 25 Lodging Cincinnati OH 13,325,000.00 0.00 0.00 30312677 26 Multi-Family Houston TX 12,650,000.00 0.00 0.00 30298584 27 Multi-Family Las Vegas NV 12,419,079.42 0.00 0.00 30312679 28 Self Storage El Monte CA 11,856,023.79 0.00 0.00 30312680 29 Retail El Cajon CA 11,700,000.00 0.00 0.00 30312681 30 Lodging Wilmington NC 11,268,000.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 27 NOI Detail Ending Most Most Most Recent Most Recent Loan ODCR Property City State Scheduled Recent Recent NOI Start NOI End Number Type Balance Fiscal NOI NOI Date Date 30312682 31 Retail Richmond TX 10,375,047.58 0.00 0.00 30312683 32 Mixed Use Redwood City CA 9,977,258.93 0.00 0.00 30312684 33 Retail Fern Park FL 7,348,672.88 0.00 0.00 30298581 34 Lodging Brooklyn NY 6,983,781.55 0.00 0.00 30298538 35 Industrial Carlsbad CA 6,890,000.00 0.00 0.00 30312685 36 Office San Francisco CA 6,250,000.00 0.00 0.00 30312686 37 Mixed Use Fort Myers FL 4,990,646.67 0.00 0.00 30312687 38 Multi-Family St. Petersburg FL 4,983,688.96 0.00 0.00 30312688 39 Office Irving TX 4,500,000.00 0.00 0.00 30312689 40 Multi-Family Massena NY 3,377,648.78 0.00 0.00 30312690 41 Industrial Richmond VA 3,100,000.00 0.00 0.00 Total 1,131,909,537.37 Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 27 Principal Prepayment Detail Offering Document Principal Prepayment Amount Prepayment Penalties Loan Number Loan Group Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 27 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # # Amount Coupon Remit Balance Balance Balance Balance Balance Amount 8/11/17 0 0 0 0 0 0 0 0 4.257392% 107 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.238875% 7/12/17 0 0 0 0 0 0 0 0 4.257484% 108 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.239066% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 27 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30312663 10 0 7/11/17 151,912.95 151,912.95 B 40,000,000.00 0.00 30312669 17 0 7/1/17 102,149.30 102,149.30 B 25,000,000.00 0.00 30312673 22 0 7/1/17 65,463.29 65,463.29 B 16,875,000.00 0.00 30312675 24 0 7/6/17 78,086.96 78,086.96 B 15,081,002.08 0.00 30298581 34 0 7/6/17 37,120.77 37,120.77 B 6,991,432.46 0.00 30312690 41 0 7/6/17 13,520.73 13,520.73 B 3,100,000.00 0.00 Totals 6 448,254.00 448,254.00 107,047,434.54 0.00 Totals By Delinquency Code: Total for Status Code B (6 loans) 448,254.00 448,254.00 107,047,434.54 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 27 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Document Transfer Strategy State Operating DSCR Amortization Number Cross-Reference Date Code (1) Balance Type (2) Rate Balance Income Date Date Date Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 27 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Document Strategy Inspection Phase 1 Date Comment from Special Servicer Number Cross-Reference Code (1) Date Date Value Property Revenue No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 27 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest Loan Group on P&I and Servicing Advances Advances Advances Advances Paid Totals 448,254.00 448,254.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 27 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Document Modification Description Number Cross-Reference Balance Balance Interest Rate Interest Rate Date No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 27 Historical Liquidated Loan Detail Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Date of Current Current Period Cumulative Loss to Loan Distribution Scheduled Advances, Appraised Proceeds or Received on Available for Realized Period Adj. Adjustment Adjustment with Cum Date ODCR Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution Loss to Trust to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 27 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 27 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Document Balance at Scheduled (Scheduled Interest on Rate (Reduction) Cross-Reference Contribution Balance ASER (PPIS) Excess Interest) Advances /Excess Monthly Liquidation Work Out There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 27 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Current Month Left to Reimburse Refunds Comments Cross-Reference Contribution Balance Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 27 of 27
